Citation Nr: 1532990	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-38 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction in the disability rating for low back strain from 40 percent to 20 percent was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO reduced the rating for low back strain from 40 to 20 percent, effective May 1, 2008.  

In December 2013, the Board found that the reduction in the rating assigned for the Veteran's low back strain from 40 percent to 20 percent, effective May 1, 2008, was proper.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court). 

In an April 2015 Memorandum Decision, the Court reversed the Board's December 2013 decision, and the matter was to implement the instructions of the Court.  


FINDING OF FACT

The February 2008 rating decision that reduced the evaluation for the Veteran's low back strain from 40 percent to 20 percent, effective May 1, 2008, failed to assess this disability in the context of the ordinary conditions of life and work.  


CONCLUSION OF LAW

The February 2008 rating decision that reduced the evaluation for the Veteran's low back strain from 40 percent to 20 percent is void ab initio, and the 40 percent evaluation is reinstated as of May 1, 2008.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.71a, Code 5237 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court, in its April 2015 Memorandum Decision, found that the February 2008 rating decision that reduced the evaluation for the Veteran's low back strain from 40 percent to 20 percent erred in that it failed to assess this disability in the context of the ordinary conditions of his life and work.  The Court further found that the Board erred in finding that this reduction was proper.  

Consequently, the Court found that the reduction decision was void ab initio.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Faust v. West, 13 Vet. App. 342, 349 (2000).  The December 2013 Board decision was reversed, and the appeal was returned to the Board in order for the 40 percent evaluation to be reinstated from the effective date of the reduction, which was May 1, 2008.  The current actions of the Board implement the Court's instructions.


ORDER

The 40 percent evaluation for the Veteran's low back strain is reinstated as of May 1, 2008; his appeal is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


